Case 1:19-cv-01508-MN Document 134 Filed 03/05/21 Page 1 of 2 PageID #: 5125




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


 PUREWICK CORPORATION                              )
                                                   )
                  Plaintiff,                       )
                                                   )
    v.                                             ) C.A. No. 19-1508-MN
                                                   )
 SAGE PRODUCTS, LLC,                               )
                                                   )
                  Defendant.                       )


     MOTION FOR TELECONFERENCE TO RESOLVE DISCOVERY DISPUTES

         Pursuant to D.I. 123, PureWick and Sage respectfully move this Court to schedule a

teleconference to address outstanding disputes regarding the following discovery matters:

         •   PureWick’s dispute regarding Judge Noreika’s discovery orders (D.I. 24 at §7(d), D.I.
             87-1 at ¶2, D.I. 89) on disclosure of invalidity contentions and narrowing of prior art
             references and combinations.

         •   Sage’s dispute regarding Judge Noreika’s discovery orders (D.I. 72 at 28, D.I. 84,
             D.I. 89 (referencing D.I. 87-1 at ¶1)) on PureWick’s narrowing of asserted claims and
             PureWick’s response to Sage Interrogatory No. 6 regarding PureWick’s prior art
             products.

         •   Sage’s dispute regarding PureWick’s responses to Sage Interrogatory Nos. 5 and 15
             relating to details about PureWick’s prior art products.

         The following attorneys, including at least one Delaware Counsel and at least one Lead

Counsel per party, participated in a verbal meet-and-confer by telephone on the following date:

February 10, 2021.

         Delaware Counsel:

         •   Plaintiff: John W. Shaw, Shaw Keller LLP
         •   Defendants: Anne Shea Gaza, Young Conaway Stargatt & Taylor, LLP
Case 1:19-cv-01508-MN Document 134 Filed 03/05/21 Page 2 of 2 PageID #: 5126




       Lead Counsel:

       •   Plaintiff: Brian P. Biddinger and Nicola R. Felice, Quinn Emanuel Urguhart &
           Sullivan, LLP
       •   Defendants: Christopher M. Scharff, Bryce R. Persichetti, and Ryan J. Pianetto of
           McAndrews, Held & Malloy, Ltd.

       The parties are available for a teleconference on the following dates: March 19, 22, &

24, 2021. For the briefing deadlines, the parties request 72 hours (3 business days) to respond to

opening letter briefs.



/s/ John W. Shaw                                    /s/ Anne Shea Gaza
John W. Shaw (No. 3362)                             Anne Shea Gaza (No. 4093)
Karen E. Keller (No. 4489)                          Samantha G. Wilson (No. 5816)
SHAW KELLER LLP                                     YOUNG CONAWAY STARGATT
I.M. Pei Building                                   & TAYLOR, LLP
1105 North Market Street, 12th Floor                1000 North King Street
Wilmington, DE 19801                                Wilmington, DE 19801
(302) 298-0700                                      agaza@ycst.com
jshaw@shawkeller.com                                swilson@ycst.com
kkeller@shawkeller.com                              Attorneys for Defendant
Attorneys for Plaintiff

Dated: March 5, 2021




                                                2
